DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puligadda et al. (US 2022/0127496A1) in view of Soda (US2020/0294963A1) and Mays et al. (US 6,196,439B1) (hereafter Mays).
Note that the material worked upon does not limit the structure of the claimed apparatus MPEP 2115.
With respect to claim 1, Puligadda teaches an apparatus for debonding a wafer from a bonded wafer stack (figures), said apparatus comprising: a flashlamp for emitting light pulses to debond a processed wafer from a bonded wafer stack (paragraphs 19, 40, 44, 62, 68, and 70), wherein said bonded wafer stack includes a wafer (12) attaching to a carrier (24) via a light absorbing layer (30) and an adhesive layer (18) (paragraphs 26 and 33-36); a flashlamp control unit for controlling said flashlamp, wherein said flashlamp control unit includes a capacitor bank (Novacentrix Pulseforge 3300 possesses these components) (paragraphs 40, 44, 62, 68, and 70); a power supply for charging said capacitor bank (Novacentrix Pulseforge 3300 possesses these components) (paragraphs 40, 44, 62, 68, and 70); an IGBT-based switching device (Novacentrix Pulseforge 3300 possesses these components) (paragraphs 40, 44, 62, 68, and 70); and a frequency controller (Novacentrix Pulseforge 3300 possesses these components) (paragraphs 40, 44, 62, 68, and 70); and removing said carrier from said bonded wafer stack after said light pulses have been emitted by said flashlamp to debond said processed wafer from said bonded wafer stack (figures 1C-1D).
With respect to claim 1, Puligadda does not teach a wafer debonding unit having: a debonding vacuum table for holding down said bonded components; a wafer feeding robot for transporting said bonded wafer stack to and from said debonding vacuum table; and a vacuum gripper for removing said carrier. 
However, Soda teaches a wafer debonding unit having (figures 20-22; and paragraphs 105-117): a debonding vacuum table (61) for holding down said bonded components (figures 20-22; and paragraphs 105-117); and a vacuum gripper (51) for removing a component from the bonded components (figures 20-22; and paragraphs 105-117).
While Mays teaches a wafer feeding robot for transporting said bonded assembly to and from the debonding position (column 8, lines 24-29).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the upper and lower vacuum chucks of Soda in the apparatus of Puligadda in order to hold the components stationary during the separation process.
In addition, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the robotic transferring apparatus of Mays in the collective apparatus of Puligadda and Soda in order to precisely deliver the bonded assembly to the desired location for debonding.
With respect to claim 3, Puligadda teaches wherein said flashlamp receives charges from said capacitor bank via said IGBT-based switching device while said IGBT-based switching device is being switched on-and-off repeatedly by said frequency controller in order to modulate the flow of said charge from said capacitor bank to said flashlamp, which in turn switches said flashlamp on and off (Novacentrix Pulseforge 3300 possesses components that are capable of the claimed function) (paragraphs 40, 44, 62, 68, and 70).
With respect to claim 4, Puligadda teaches wherein said capacitor bank is switched by a silicon controlled rectifier (SCR) switching device (Novacentrix Pulseforge 3300 possesses these components) (paragraphs 40, 44, 62, 68, and 70). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puligadda, Soda, and Mays as applied to claim 1 above, and further in view of Chou et al. (US 2020/0105716A1) (hereafter Chou).
With respect to claim 1, Puligadda, Soda, and Mays do not teach wherein said wafer debonding unit further includes a plurality of suction cups.  However, Chou teaches a debonding apparatus with a plurality of suction cups (paragraph 24).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the plurality of suction cups as taught by Chou in the collective apparatus of Puligadda, Soda, and Mays in order to firming hold the assembly/component.  The courts have determined that the duplication of parts for a mere multiplied effect, which is the intent of the instant application, is not a patentable concept.  Please see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735